COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Sergio Ian Rodriguez v. The State of Texas

Appellate case number:    01-12-00397-CR

Trial court case number: 185062

Trial court:              County Court at Law No. 3 of Brazoria County

        This case was abated and remanded to the trial court for the trial court to determine if
appellant wishes to prosecute this appeal and whether appellant is presently indigent, to appoint
counsel to represent appellant if appellant is found to be indigent, and to set a deadline for the
filing of appellant’s brief. The district clerk has filed a supplemental clerk’s record containing
the trial court’s order declaring appellant indigent and appointing Cary Faden to represent
appellant. The court reporter has filed a reporter’s record of the hearing, which indicates that the
trial court set December 3, 2013 as the deadline for appellant’s brief to be filed. Accordingly, we
REINSTATE this case on the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than December 3, 2013. See TEX. R.
APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court


Date: November 14, 2013